 Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.1 Filed 02/02/21 Page 1 of 20



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2:12-md-02311
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


In Re: Ceramic Substrates                              Case No. 2:16-cv-03805-SFC-RSW



 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 2:21-cv-10242
 ex rel. Xavier Becerra,
 Attorney General of the State of California         Complaint for Damages, Civil Penalties,
                                                     and Injunctive Relief
                Plaintiffs,                          Demand for Jury Trial
       v.

 NGK Insulators, Ltd. and
 NGK Automotive Ceramics USA, Inc.
               Defendants.



The State of California, through Xavier Becerra, the Attorney General, in his official capacity as

the chief law enforcement officer of the State of California, files this complaint against NGK

Insulators, Ltd. and NGK Automotive Ceramics USA, Inc. (Defendants or "NGK"), and alleges:

                                    NATURE OF ACTION


    1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

       agreeing to rig bids for, and to fix, stabilize, and maintain the price of Ceramic

       Substrates. These price-fixed parts were installed in automobiles purchased by Plaintiffs.




                                                 1
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.2 Filed 02/02/21 Page 2 of 20



 2. For the duration of the conspiracy, from at least as early as July 2000 and continuing until

     at least February 2010, the exact dates being unknown to Plaintiffs, Defendants' actions

     resulted in fixing, stabilizing, and maintaining prices for Ceramic Substrates. Due to

     Defendants' unlawful conduct, the State of California and its state agencies were

     deprived of open and fair competition when purchasing Ceramic Substrates and paid

     higher-than-competitive prices for such parts and for automobiles installed with them.

 3. Competition authorities in the United States, the European Union, and Japan have been

     investigating a number of conspiracies involving automotive parts since at least February

     2010. On September 3, 2015 , the United States Department of Justice announced that

     Defendant NGK Insulators agreed to plead guilty and pay a $65.3 million criminal fine

     for its role in a conspiracy to rig bids for, and to fix, stabilize, and maintain the prices of

     Ceramic Substrates.

 4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

     of California, California businesses, and consumers suffered antitrust injury to their

     business or property due to Defendants' conspiracy to suppress and eliminate competition

     by agreeing to rig bids for, and to fix, stabilize, and maintain prices and artificially inflate

     prices for Ceramic Substrates during the duration of the conspiracy.


                               JURISDICTION AND VENUE


  5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

     and reasonable attorneys' fees pursuant to Section 4 (15 U.S .C. § 15) and Section 16 of

     the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

     U.S.C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

     Professions Code.

                                                 2
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.3 Filed 02/02/21 Page 3 of 20



 6. This Court has original jurisdiction over the subject matter of all causes of action alleged

     in this Complaint pursuant to 28 U.S .C. § 1331 and §1337. This Court has subject matter

     jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

     state law claims are so related to the federal question claims that they form part of the

     same case or controversy that would ordinarily be tried in one judicial proceeding.

 7. Venue is proper in the United States District Court, Eastern District of Michigan,

     pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

     Defendants transact business in the United States, including in this district, committed an

     illegal act, or are found in this district, and a substantial part of the events giving rise to

     the claims arose in this district.


                                            PARTIES


                                            Plaintiffs


 8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

     enjoin Defendants from the violations alleged herein.

 9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

     including California state agencies, for damages, civil penalties, injunctive, and equitable

     relief.

  10. The Attorney General of California is the chief legal officer of the State of California and

     the enforcement authority of sections 16720 and 17200 et seq. of the California Business

     and Professions Code, and is authorized to file Counts II, III, and IV. As California's

     chief law enforcement officer, the Attorney General enforces California's antitrust laws,

     including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney



                                                 3
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.4 Filed 02/02/21 Page 4 of 20



    General is specifically authorized to obtain injunctive and other equitable relief,

    restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

    practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                         Defendants


 11 . Defendant NGK Insulators, Ltd .. is a Japanese corporation with its principal place of

    business in Nagoya, Japan. NGK Automotive Ceramics USA, Inc. is a Delaware

    corporation with its principal place of business in Novi, Michigan.


                                Co-Conspirators and Agents


 12. yarious persons, partnerships, sole proprietors, firms, corporations and individuals not

    named as defendants in this lawsuit, and individuals, the identities of which are presently

    unknown, have participated as co-conspirators with the Defendants in the offenses

    alleged in this Complaint, and have performed acts and made statements in furtherance of

    the conspiracy or in furtherance of the anticompetitive conduct.

 13 . Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

    conspirators with Defendants in the alleged offenses as Defendants.

 14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

    that the corporation engaged in the act, deed, or transaction by or through its officers,

    directors, agents, employees, or representatives while they were actively engaged in the

    management, direction, control, or transaction of the corporation's business or affairs.

 15 . Defendants are also liable for acts of companies they acquired through mergers or

    acquisitions which are done in furtherance of the alleged conspiracy.




                                               4
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.5 Filed 02/02/21 Page 5 of 20



 16. Defendants named herein acted as the agent or joint venture of or for the other co-

    conspirators with respect to the acts, violations, and common course of conduct alleged

    herein.


                              FACTUAL ALLEGATIONS


 17. Defendants engaged in the business of manufacturing and selling Ceramic Substrates to

    automobile manufacturers for installation in vehicles manufactured and sold in the United

    States and elsewhere. A Ceramic Substrate is an uncoated ceramic monolith with a fine

    honeycomb structure that, after coating by third parties with a mix of metals and other

    chemicals, is incorporated into an automotive catalytic converter. A catalytic converter is

    an emissions control device that converts certain pollutants in an exhaust gas stream into

    less harmful gases through a catalytic chemical reaction. A typical internal combustion

    engine automobile has one or two catalytic converters.

 18. During the period of conspiracy, Defendants manufactured Ceramic Substrates: (a) in the

    United States for installation in.vehicles manufactured and sold in the United States, (b)

    in Japan and elsewhere for export to the United States and installation in vehicles

    manufactured and sold in the United States, and/or (c) in Japan for installation in vehicles

    manufactured in Japan for export to and sale in the United States.

 19. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

    suppliers on a model-by-model basis when they purchase Ceramic Substrates.

    Automotive parts suppliers, including Defendants, submit quotations to automobile

    manufacturers in response to RFQs. The winning bidder supplies parts to the automobile

    manufacturers for the lifespan of the car model, usually lasting four to six years. The



                                              5
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.6 Filed 02/02/21 Page 6 of 20



     bidding process for a certain car model starts approximately three years prior to the start

     of production.

  20. Defendants have sold Ceramic Substrates to multiple automobile manufacturers, and

     these parts were installed in automobiles made and sold in the United States.

                   Structural Characteristics of the Automotive Parts Market


  21. The structural characteristics of the automotive parts market are conducive to a price-

     fixing agreement, and have made collusion particularly attractive in this market. These

     characteristics include high barriers to entry and inelastic demand.

  22. There are substantial barriers to entry in the market for Ceramic Substrates. It would

     require substantial initial costs associated with manufacturing plants and equipment,

     energy, transportation, distribution infrastructure, skilled labor, and long standing

     relationships with customers. These costs are considered high barriers to entry thereby

     making market entry more difficult if not altogether precluding it.

  23. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

     competitive prices. High barriers to entry also facilitate the maintenance of collusion

     since incumbents do not face the risk of new entrants engaging in price competition.

  24. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

     to changes in the price. Demand for a certain product is "inelastic" when an increase in

     the price of the product creates only a small change in the quantity demanded of that

     product. Consumers of the product whose demand is inelastic would continue to buy it

     despite a price increase.




                                               6
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.7 Filed 02/02/21 Page 7 of 20



  25 . When customers are not sensitive to a price increase, a cartel can increase price and

     maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

     prices with relatively stable demand and increase profit.


                                   Government Investigations


  26. The United States Department of Justice ("Department of Justice"), as well as authorities

     in the European Union and Japan, started global, industry-wide investigations into

     possible violations of the antitrust laws in the auto parts industry in 2010. The complete

     scope of the investigations is unknown.

  27. The Department of Justice publicly announced aspects of the investigation when FBI

     agents raided the offices and factories of suspected companies. Since the raids, the

     investigation has continued to this date. So far 46 companies have pleaded guilty or

     agreed to do so, and collective fines total more than $2.9 billion.

  28 . On November 15, 2016, NGK Insulators, Ltd. entered into a plea agreement with the

     United States Department of Justice and it pleaded guilty to, inter alia, one count for

     violating Section 1 of the Sherman Act (15 U.S.C. § 15) by conspiring to restrain trade.

     It also agreed to pay a $65 .3 million criminal fine .

  29. In the plea agreement, NGK Insulators, Ltd. admitted that it, through certain of its

     officers and employees, participated in a conspiracy with another company engaged in

     the manufacture and sale of Ceramic Substrates. The primary purpose of this conspiracy

     was to eliminate competition, to rig bids for, and to fix, stabilize, and maintain the prices

     of such parts sold to automobile manufacturers in the United States and elsewhere.

  30. In furtherance of the conspiracy, NGK Insulators, Ltd. also engaged in discussions and

      attended meetings with its co-conspirator. During such meetings, Defendants and its co-

                                                7
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.8 Filed 02/02/21 Page 8 of 20



     conspirator agreed to (a) allocate the supply of such parts sold to automobile

     manufacturers; (b) rig bids quoted to automobile manufacturers for them; and (c) fix,

     stabilize, and maintain their prices.


                                      Trade and Commerce


  31. During the period of conspiracy, Defendants and their co-conspirator sold Ceramic

     Substrates to automobile manufacturers located in various states in the United States in a

     continuous and uninterrupted flow of interstate and foreign trade and commerce. In

     addition, equipment and supplies necessary to the production and distribution of Ceramic

     Substrates sold by Defendants and their co-conspirator, as well as payments for such

     parts sold by Defendants and their co-conspirator, traveled in interstate and foreign trade

     and commerce.

  32. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

     volume of vehicles containing Ceramic Substrates manufactured by Defendants and their

     co-conspirator were sold to California state agencies, California businesses, and

     California consumers.

  33. The anticompetitive act was intentionally directed at the United States market for

     Ceramic Substrates because Defendants and their co-conspirator intentionally sold them

     to automobile manufacturers which in turn sold vehicles in the United States and in the

     State of California. The business activities of Defendants and their co-conspirator in

     connection with the production and sale of Ceramic Substrates that were the subject of

     this conspiracy were within the flow of, and substantially affected, interstate and foreign

     trade and commerce.



                                               8
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.9 Filed 02/02/21 Page 9 of 20



                       The Pass-Through of Overcharges to Consumers


  34. Defendants and their co-conspirator's conspiracy to fix, stabilize, and maintain the price

     of Ceramic Substrates at artificial levels resulted in harm to Plaintiffs because it resulted

     in Plaintiffs paying higher prices for such parts and automobiles installed with them than

     they would have paid in the absence of the conspiracy. The entire overcharge at issue

     was passed onto the State of California.


                                    Fraudulent Concealment


  35. Throughout the period of conspiracy, Defendants and their co-conspirator affirmatively

     and fraudulently concealed their unlawful conduct from Plaintiffs.

  36. Even though Plaintiffs exercised reasonable diligence, they could not discover the

     violations of law alleged in this Complaint until long after the commencement of their

     conspiracy.

  37. The Department of Justice began investigation into conspiracies in the auto part industry

     as early as 2010, but the complete scope of products and companies involved in the

     conspiracies has not been disclosed to the public yet.

  38. Defendants' participation in the conspiracy and their conduct in furtherance of the goals

     of the conspiracy were not publicly known until the United States Department of Justice

     announced its decision regarding the two related companies on or about September 3,

     2015.

  39. Plaintiffs could not have discovered the violations earlier than that time because

     Defendants and their co-conspirator conducted their conspiracy in secret, concealed the

     nature of their unlawful conduct and acts in furtherance of the goals of the conspiracy,



                                                9
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.10 Filed 02/02/21 Page 10 of 20



      and fraudulently concealed their activities through various means and methods designed

      to avoid detection.

   40. Defendants and their co-conspirator successfully and affirmatively concealed the nature

      of their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

      following respects:

          a. By agreeing among themselves to meet at locations where the conspiracy was less

              likely to be detected;

          b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

              conspiracy, which is by its nature self-concealing; and

          c. By agreeing among themselves to keep the existence of the conspiracy secret,

              including the usage of secret code names.

  41. Plaintiffs had no knowledge of the alleged conspiracy or of any facts or information that

      might have led to the discovery of the conspiracy in the exercise of reasonable diligence,

      at least prior to September 3, 2015, when the United States Department of Justice

      announced its decision to fine NGK Insulators, Ltd.

   42. Defendants and their co-conspirator's effective, affirmative, and fraudulent concealment

      effectively prevented timely detection by Plaintiffs, and was a substantial factor in

      causing Plaintiffs' harm.


                                               Injury


   43. But for Defendants and their co-conspirators' anticompetitive acts, Plaintiffs would have

      been able to purchase automobiles that incorporated Ceramic Substrates at lower prices

      or at prices that were determined by free and open competition.



                                               10
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.11 Filed 02/02/21 Page 11 of 20



   44. Defend~nts and their co-conspirators' unlawful activities took place within interstate and

      foreign trade and commerce, and had a direct, substantial, and reasonably foreseeable

      effect on United States and California commerce.

   45. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Plaintiffs were not able to purchase Ceramic Substrates and automobiles installed with

      them at prices that were determined by free and open competition. Consequently,

      Plaintiffs have been injured because they paid more than they would have paid in a free

      and open competitive market. There is a domestic injury that is concrete, quantifiable,

      and directly traceable back to the Defendants' and their co-conspirator' s anticompetitive

      conduct.

   46. As Plaintiffs paid more than what they would have paid absent the conspiracy,

      Defendants ' and their co-conspirator's conduct has resulted in deadweight loss to the

      economy of the State of California, including reduced output, higher prices, and

      reduction in consumer welfare.

   4 7. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Defendants and their co-conspirators benefited unjustly from the supra-competitive and

      artificially inflated prices. The unjust financi al profits on the sale of Ceramic Substrates

      resulted from their illegal and anticompetitive conduct.


                                  VIOLATIONS ALLEGED

                                             Count I

                         (Violation of Section 1 of the Sherman Act)




                                                11
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.12 Filed 02/02/21 Page 12 of 20



   48. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   49. Defendants and their co-conspirator engaged in a conspiracy which unreasonably

      restrained the trade or commerce among the several States and with foreign nations; thus,

      their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

      California is entitled to relief resulting from the Defendants' conduct.

   50. Defendants and their co-conspirator entered into a continuing agreement, understanding,

      and conspiracy to raise, fix, maintain, and stabilize prices charged for Ceramic Substrates

      during the period of conspiracy.

   51 . Their unlawful conduct in furtherance of the conspiracy was intentionally directed at the

      United States market for Ceramic Substrates and had a substantial and foreseeable effect

      on interstate commerce by raising and fixing prices of such parts in the United States.

   52. The State of California has been injured by being forced to pay artificially inflated prices

      for Ceramic Substrates and automobiles installed with such parts than it would have paid

       in the absence of the conspiracy.

   53 . As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

       will continue to be damaged by being forced to pay supra-competitive prices that they

       would not have paid in the absence of the Defendants' conduct.

   54. The alleged contract, combination, or conspiracy is a per se violation of the federal

       antitrust laws.




                                                 12
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.13 Filed 02/02/21 Page 13 of 20



   55. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

      restrain fair and open competition for Ceramic Substrates. Plaintiffs are entitled to an

      injunction against Defendants to prevent and restrain the violations alleged herein.


                                             Count II


      (Violation of the Cartwright Act, Business & Professions Code Section 16720)


   56. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   57. Beginning in at least as early as July 2000 and continuing thereafter at least until as late

      as February 2010, Defendants and their co-conspirator entered into and engaged in a

      continuing unlawful trust for the purpose of unreasonably restraining trade in violation of

      California Business and Professional Code section 16720.

   58. Defendants and their co-conspirators violated California Business and Professional Code

       section 16720 by forming a continuing unlawful trust and arranging a concerted action

       among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

       prices of Ceramic Substrates.

   59. In furtherance of the goals of the conspiracy, Defendants and their co-conspirator

       conspired to:

             a. fi x, raise, maintain, and stabilize the price of Ceramic Substrates;

             b. submit rigged bids for the award of Ceramic Substrates contracts for automobile

                 manufacturers; and

             c. allocate markets for Ceramic Substrates amongst themselves.



                                                 13
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.14 Filed 02/02/21 Page 14 of 20



   60. The combination and conspiracy alleged herein has had, inter alia, the following effects:

            a. price competition in the sale of Ceramic Substrates has been restrained,

                suppressed, and/or eliminated in the State of California;

            b. prices for Ceramic Substrates sold by Defendants and their co-conspirators have

                been fixed, raised, maintained, and stabilized at artificially high and non-

                competitive levels in the State of California; and

            c. Plaintiffs who purchased automobiles installed with price-fixed Ceramic

                Substrates have been deprived of the benefit of free and open competition.

   61. As a direct and proximate result of Defendants' and their co-conspirator's unlawful

      conduct, Plaintiffs were injured in their business and property because they paid more for

      Ceramic Substrates and automobiles installed with such price-fixed parts than they would

      have paid in the absence of Defendants' and their co-conspirator's unlawful conduct. As

      a result of Defendants' and their co-conspirator's violation of section 16720 of the

      California Business and Professions Code, Plaintiffs bring this claim pursuant to section

      16750(c) and seek treble damages and the costs of suit, including reasonable attorneys '

      fees, pursuant to section 16750(a) of the California Business and Professions Code. The

      California Attorney General is entitled to fines and civil penalties to the maximum extent

      permitted by law under California Business and Professions Code section 167 55. The

      California Attorney General may also obtain injunctive relief under California Business

      and Professions Code section 16754.5 .


                                           Count III


 (Violation of the Unfair Competition Law, Business and Professions Code Section 17200)



                                                14
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.15 Filed 02/02/21 Page 15 of 20



   62. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   63. Beginning in at least as early as July 2000 and continuing thereafter at least until

      February 2010, Defendants and their co-conspirator committed acts of unfair

      competition, as defined by section 17200, et seq. , of the California Business and

      Professions Code.

   64. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

      their co-conspirators, as alleged herein, constituted a common continuing conduct of

      unfair competition including unfair, unlawful and fraudulent business practices within the

      meaning of section 17200, et seq., of the California Business and Professions Code,

      including, but not limited to, the following:

            a. The violations of section 16720, et seq., of the California Business and

                Professions Code, set forth above, thus constitute unlawful acts within the

                meaning of section 17200 of the California Business and Professions Code;

            b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures,

                as described above, whether or not in violation of section 16720, et seq. , of the

                California Business and Professions Code, and whether or not concerted or

                independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

            c. Defendants' acts and practices are unfair to consumers of Ceramic Substrates

                and of automobiles installed with the price-fixed parts in the State of California,

                within the meaning of section 17200 of the California Business and Professions

                 Code; and



                                                 15
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.16 Filed 02/02/21 Page 16 of 20



            d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

                section 17200 of the California Business and Professions Code.

            e. Defendants' actions to solicit others to join the conspiracy to suppress and

                eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

                maintain prices and/or artificially inflate prices for Ceramic Substrates, whether

                successful or not, are unfair business practices within the meaning of section

                17200, et seq., of the California Business and Professions Code.

   65 . The unlawful and unfair business practices of Defendants and their co-conspirator caused

      Plaintiffs to pay supra-competitive and artificially inflated prices for Ceramic Substrates

      and automobiles installed with such parts. Plaintiffs were injured in their business and

      property because they paid more than they would have paid in the absence of Defendants'

      and their co-conspirator's unlawful conduct.

   66. The California Attorney General is entitled to recover civil penalties for the violations

      alleged in this Complaint not to exceed $2,500 for each violation of California Business

      and Professions Code section 17206.


                                             Count IV


                                       Unjust Enrichment


   67 . Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.




                                                 16
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.17 Filed 02/02/21 Page 17 of 20



   68. Plaintiffs were deprived of economic benefit because Defendants' and their co-

      conspirator's anticompetitive conduct created supra-competitive and artificially inflated

      prices for Ceramic Substrates.

   69. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

      from unlawful overcharges and monopoly profits. Their financial profits are

      economically traceable to overpayments for Ceramic Substrates by Plaintiffs.

   70. The supra-competitive and artificially inflated price for Ceramic Substrates, and unlawful

      monopoly profits enjoyed by Defendants and their co-conspirator are a direct and

      proximate result of Defendants' and their co-conspirator's unlawful practices.

   71. It would lead to injustice if Defendants and their co-conspirator could retain any of the

      unlawful financial profits that are a direct and proximate result of their engagement in

      unlawful, unfair, and fraudulent conduct.

   72. As alleged in this Complaint, Defendants and their co-conspirator have been unjustly

      enriched as a result of their wrongful conduct and by Defendants' and their co-

      conspirator's unfair competition. Plaintiffs are accordingly entitled to equitable relief

      including restitution and/or disgorgement of all revenues, earnings, profits, compensation

      and benefits which may have been obtained by Defendants' and their co-conspirator's

      engagement in unlawful, unfair, and fraudulent conduct.

   73. As alleged in this Complaint, Defendants and their co-conspirator have been unjustly

      enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

      and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

      entitled to an injunction against Defendants in order to restrain the violations alleged

      herein and to equitable relief which includes restitution of any money or property which



                                                17
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.18 Filed 02/02/21 Page 18 of 20



      may have been acquired by means of Defendants ' and their co-conspirator's unfair and

      anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum

      extent permitted by law pursuant to section 17206, et seq., of the California Business and

      Professions Code.


                                         Prayer for Relief


   74. Accordingly, Plaintiffs request that this Court:

            a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1);

            b. Adjudge and decree that Defendants ' contract, conspiracy, or combination

                 constitutes an illegal and unreasonable restraint of trade in violation of the

                 Cartwright Act, section 16720, et seq., of the California Business and

                 Professions Code;

            c. Adjudge and decree that Defendants ' contract, conspiracy, or combination

                 violates the Unfair Competition Law, section 17200, et seq., of the California

                 Business and Professions Code;

            d. Award to Plaintiffs the maximum amount permitted under the relevant federal

                 antitrust law;

            e. A ward to Plaintiffs damages, trebled, in an amount according to proof pursuant

                 to section 16750, et seq., of the California Business and Professions Code;

            f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

                 of the State of California) resulting from Defendants ' illegal activities;

            g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

                 Defendant as a result of their acts of unjust enrichment, or any acts in violation




                                                 18
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.19 Filed 02/02/21 Page 19 of 20



               of federal and state antitrust or consumer protection statutes and laws, including

               section 17200, et seq., of the California Business and Professions Code;

          h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

               awarded at the highest legal rate from and after the date of service of the initial

               complaint in this action;

          1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

               California Business and Professions Code for each violation of California

               Business and Professions Code section 17200, et seq. as set forth in this

               Complaint;

          J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

               the California Business and Professions Code for each violation of California

               Business and Professions Code section 17200, et seq . as set forth in this

               Complaint;

          k. Enjoin and restrain, pursuant to federal and state law, Defendants, their

               affiliates, assignees, subsidiaries, successors, and transferees, and their officers,

               directors, partners, agents and employees, and all other persons acting or

               claiming to act on their behalf or in concert with them, from continuing to

               engage in any anticompetitive conduct and from adopting in the future any

               practice, plan, program, or device having a similar purpose or effect to the

               anticompetitive actions set forth above;

          1.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

          m. Order other legal and equitable relief as it may deem just and proper, including

               such other relief as the Court may deem just and proper to redress, and prevent



                                                19
Case 5:21-cv-10242-JEL-APP ECF No. 1, PageID.20 Filed 02/02/21 Page 20 of 20



                recurrence of, the alleged violation in order to dissipate the anticompetitive

                effects of Defendants' violations, and to restore competition.


                                        Jury Trial Demanded


   75. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

       which are triable as a matter ofright to a jury.


 Dated: February 2, 2021                                  XAVIER BECERRA
                                                          Attorney General of California

                                                          /s/ Anik Banerjee
                                                          KATHLEEN E. FOOTE
                                                          Senior Assistant Attorney General
                                                          WINSTON H. CHEN
                                                          ANIK BANERJEE
                                                          CA State Bar No . 236960
                                                           Deputy Attorneys General
                                                           300 South Spring Street, Suite 1702
                                                           Los Angeles, CA 90013
                                                           Telephone: (213) 269-6058
                                                           Anik.Banerjee@doj.ca.gov
                                                          Attorneys for Plaintiffs




                                                  20
